— Motion granted in accordance with the following memorandum: A principal question raised on the pending appeal is the jurisdiction of the Erie County Family Court to rule on the public assistance eligibility of minors living separate from their parents and apart from the parental home. In view of this, the order is stayed only insofar as it directs Family Court to entertain jurisdiction and hold hearings which relate to the eligibility of petitioners to public assistance and otherwise the motion is denied. Present — Dillon, P. J., Cardamone, Simons, Callahan and Moule, JJ.